DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

1.	Claims 1 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 20170194591 A1; hereinafter Wang).
Regarding claim 1, Wang teaches an organic light emitting diode (OLED) (see the entire document, specifically Fig. 1+; [0163+], and as cited below), comprising: 
a first electrode (10; Fig. 7; [0035, 0115]); 
a second electrode (40; [0035, 0115]) arranged oppositely to the first electrode (10); 
5a light emitting layer (20; [0035, 0115]) arranged between the first electrode (10) and the second electrode (40); and 
at least one blocking layer ({61, 71}; [0115]) arranged between the light emitting layer (20) and the second electrode (40), or arranged between the light emitting layer (20) and the first electrode (10);
61, 71}; [0115]) of the at least one blocking layer ({61, 71}; [0115]) comprises at least two blocking materials (see [0117-0118, 0125]), electron mobility of at least one blocking material of the at least two blocking 10materials is lower than a first preset value (see [0117-0118, 0125]), electron mobility of at least another blocking material of the at least two blocking materials is higher than a second preset value (see [0117-0118, 0125]), and the first preset value is lower than the second preset value (see [0117-0118, 0125]).  
Regarding claim 12, Wang teaches all of the features of claim 1. 
Wang further teaches 
further comprising a first carrier function layer ({72, 73}; [0126]) and a second carrier function layer ({62, 63}; [0126]); 2BY19EX2104FGPE-US Continuation Application of PCT/CN2019/074153 
wherein the first carrier function layer ({72, 73}; [0126]) is arranged between the light emitting layer (20) and the first electrode (10), and in a case where the at least one blocking layer (71) is arranged between the light emitting layer (20) and the first electrode (10), the first carrier function layer ({72, 73}; [0126])  is arranged between the at least one blocking layer (71) and the first electrode (10); 
5the second carrier function layer ({62, 63}; [0126]) is arranged between the light emitting layer (20) and the second electrode (40), and in a case where the at least one blocking layer (61) is arranged between the light emitting layer (20) and the second electrode (40), the second carrier function layer ({62, 63}; [0126]) is arranged between the at least one blocking layer (61) and the second electrode (40).  
Regarding claim 13, Wang teaches all of the features of claim 12. 
Wang further teaches 
72, 73}; [0126]) comprises a hole injection 10layer (73) and a hole transport layer (72) stacked along a direction from the first electrode (10) towards the light emitting layer (20); the second carrier function layer ({62, 63}; [0126]) comprises an electron injection layer (63) and an electron transport layer (62) stacked along a direction from the second electrode (40) towards the light emitting layer (20).
Regarding claim 14, Wang teaches a display panel (see 100; Fig. 8; [0133]). 
Wang teaches comprising a substrate (see S210; [0156]) and a plurality of pixel units (Fig. 7; see [0127]) arranged in an array on 15a side of the substrate; wherein at least a part of the plurality of pixel units comprises an organic light emitting diode (OLED) of claims 1 (see Wang rejection of claim 1, above).  
Regarding claim 15, Wang teaches display device (see Fig. 8; [0133]), comprising the display panel of claim 14 (see 100; Fig. 8; [0133]).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

2.	Claims 2-5, 7-9, and 11 are rejected under 35 U.S.C.103 as being unpatentable over Wang et al. (US 20170194591 A1; hereinafter Wang). 
Regarding claim 2, Wang teaches all of the features of claim 1. 
Wang further teaches wherein the each blocking layer ({61, 71}; [0115]) comprises a first blocking material and a second blocking material (see [0117-0118, 
in the each blocking layer ({61, 71}; [0115]), a sum of a volume of the first blocking material and a volume of the second blocking material is represented as S, the volume of the first blocking material is represented as X, and 10% ≤ X/S ≤ 70% (see [0117-0118, 0125]; see MPEP 2144.05, I, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists).  
Regarding claim 3, Wang teaches all of the features of claim 2. 
Wang further teaches wherein in the each blocking layer ({61, 71}; [0115]), the volume of the first blocking 20material and the volume of the second blocking material satisfy a following relation: 20% ≤ X/S ≤ 50% (see [0117-0118, 0125]).
Regarding claim 4, Wang teaches all of the features of claim 1. 
Wang further teaches 
wherein the at least one blocking layer ({61, 71}; [0115]) comprises a hole blocking layer (61; [0115]), the hole blocking layer (61; [0115]) is arranged between the light emitting layer (20) and the second electrode (40); 
the hole blocking layer (61; [0115]) comprises a first hole blocking material and a second hole blocking 25material (see [0117-0118, 0125]), electron mobility of the first hole blocking material is lower than electron mobility of the second hole blocking material (see [0117-0118, 0125]); 
in the hole blocking layer (61; [0115]), a sum of a volume of the first hole blocking material and a volume of the second hole blocking material is represented as S1, the 
Regarding claim 5, Wang teaches all of the features of claim 4. 
Wang further teaches wherein
in the hole blocking layer (61; [0115]), a ratio of the volume of the first hole blocking material to the sum of the volume of the first hold blocking material and the volume of the second hole blocking material satisfies: 20% ≤ X I /S I ≤ 50% (see [0117-0118, 0125]).
Regarding claim 7, Wang teaches all of the features of claim 4. 
Wang further teaches wherein
the electron mobility of the first hole blocking material (61; [0115]) is represented as B1, and 1.0x 10-6cm2/(V.s) ≤  B ≤ 1.0x 10-5cm2/(V-s) (see [0117-0118, 0125]; see MPEP 2144.05, I, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists); 
the electron mobility of the second hole blocking material is represented as C1 and 1.0 x 10-5cm2/(V -s) < C1 < .O X10-4cm2/(V.s) (see [0117-0118, 0125]; see MPEP 2144.05, I, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists).  
Regarding claim 8, Wang teaches all of the features of claim 1. 
Wang further teaches wherein
61, 71}; [0115]) comprises an electron blocking layer (71; [0115]), the electron blocking layer (71; [0115]) is arranged between the light emitting layer (20) and the first electrode (10); 
the electron blocking layer (71; [0115]) comprises a first electron blocking material and a second electron blocking material, electron mobility of the first electron blocking material is lower than electron 15mobility of the second electron blocking material (see [0117-0118, 0125]): 
in the electron blocking layer (71; [0115]), a sum of a volume of the first electron blocking material and a volume of the second electron blocking material is represented as S2, a volume of the first electron blocking material is represented as X2, and 20% ≤  X2/S2 ≤ 70% (see [0117-0118, 0125]; see MPEP 2144.05, I, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists).  
Regarding claim 9, Wang teaches all of the features of claim 8. 
Wang further teaches wherein
 wherein, in the electron blocking layer (71; [0115]), a ratio of the volume of the 20first electron blocking material to the sum of the volume of the first electron blocking material and the volume of the second electron blocking material satisfies: 30% ≤  X2/S2 ≤  60% (see [0117-0118, 0125]; see MPEP 2144.05, I, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists).  
Regarding claim 11, Wang teaches all of the features of claim 8. 
Wang further teaches 
7cm2/(V s) ≤  B2 ≤  1.0 x10-5cm2/(V-s) (see [0117-0118, 0125]; see MPEP 2144.05, I, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists); 
the electron mobility of the second electron blocking material is represented as C2, and 1.0 x 10-5cm2/(V -s) ≤  C2 ≤  1.0 x l 0-4cm2/(V.s) (see [0117-0118, 0125]; see MPEP 2144.05, I, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists).  
3.	Claims 6 and 10 are rejected under 35 U.S.C.103 as being unpatentable over Wang et al. (US 20170194591 A1; hereinafter Wang), in view of Pflumm et al. (TW 201129245 A; hereinafter Pflumm, using the attached Google translation). 
Regarding claim 6, Wang teaches all of the features of claim 4. 
Wang further teaches wherein a volume ratio of the first hole blocking material to the 5second hole blocking material (see [0117-0118, 0125]) is (see below for “1:1”). 
As noted above, Wang does not expressly disclose “wherein a volume ratio of the first hole blocking material to the 5second hole blocking material is 1:1”.
However, in the analogous art, Pflumm teaches organic electroluminescent devices ([Abstract]), wherein an OLED basically has the following layer structure: substrate/optional hole injection layer (HIL)/hole transport layer (HTL)/optional intermediate layer (IL)/electron barrier layer (EBL)/light-emitting layer (EML) / Hole barrier layer (HBL) selected according to the situation / Electron transport layer (ETL) of the invention / Electron transport layer (ETL2) selected as appropriate / E-injection (eil) 
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Pflumm’s ration into Wang’s device, and thereby, modified Wang’s (by Pflumm) device will have wherein a volume ratio of the first hole blocking material to the 5second hole blocking material is 1:1 (Wang see [0117-0118, 0125]) in view of Pflumm see Tables 1, 2, 3; ETM3: LiQ (50%: 50%)).	
The ordinary artisan would have been motivated to modify Wang in the manner set forth above, at least, because this inclusion provides a blocking layer with a balanced and proportional parameters (Pflumm see Tables 1, 2, 3), which can help the overall stability of the overall device.
Regarding claim 10, Wang teaches all of the features of claim 8. 
Wang further teaches wherein a volume ratio of the first electron blocking material to the 5second electron blocking material (see [0117-0118, 0125]) is (see below for “1:1”). 
As noted above, Wang does not expressly disclose “wherein a volume ratio of the first electron blocking material to the 5second electron blocking material is 1:1”.
However, in the analogous art, Pflumm teaches organic electroluminescent devices ([Abstract]), wherein an OLED basically has the following layer structure: substrate/optional hole injection layer (HIL)/hole transport layer (HTL)/optional intermediate layer (IL)/electron barrier layer (EBL)/light-emitting layer (EML) / Hole barrier layer (HBL) selected according to the situation / Electron transport layer (ETL) of the invention / Electron transport layer (ETL2) selected as appropriate / E-injection (eil) 
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Pflumm’s ration into Wang’s device, and thereby, modified Wang’s (by Pflumm) device will have wherein a volume ratio of the first electron blocking material to the 5second electron blocking material is 1:1 (Wang see [0117-0118, 0125]) in view of Pflumm see Tables 1, 2, 3; ETM3: LiQ (50%: 50%)).	
The ordinary artisan would have been motivated to modify Wang in the manner set forth above, at least, because this inclusion provides a blocking layer with a balanced and proportional parameters (Pflumm see Tables 1, 2, 3), which can help the overall stability of the overall device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898